UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7349



ANTHONY MCQUEEN,

                                            Petitioner - Appellant,

          versus


J. DUNNING, Sheriff of Alexandria City
Jail; UNITED STATES ATTORNEYS FOR THE
EASTERN DISTRICT OF VIRGINIA; PAUL EBERT,
Commonwealth’s Attorney of Prince William
City,

                                            Respondents - Appellee.




                            No. 04-7520



ANTHONY MCQUEEN,

                                            Petitioner - Appellant,

          versus


J. DUNNING, Sheriff of Alexandria City
Jail; UNITED STATES ATTORNEYS FOR THE
EASTERN DISTRICT OF VIRGINIA; PAUL EBERT,
Commonwealth’s Attorney of Prince William
City,

                                            Respondents - Appellee.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-719-AM)


Submitted:   January 27, 2005           Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony McQueen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

            Anthony McQueen, a federal prisoner, seeks to appeal the

district court’s orders dismissing without prejudice his habeas

corpus petition and denying his motion for appointment of counsel

and to place the case in abeyance pending the outcome in his

criminal proceeding.       An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge     issues   a   certificate    of     appealability.           28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record    and   conclude   that   McQueen    has   not   made   the    requisite

showing.    Accordingly, we deny McQueen’s motions for a certificate

of appealability and dismiss the appeals.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED


                                     - 3 -